

115 HR 3117 IH: Transparency and Honesty in Energy Regulations Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3117IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Jenkins of West Virginia (for himself, Mr. Culberson, Mr. McKinley, Mr. Mullin, Mr. Womack, Mr. LaHood, Mr. Flores, Mr. Griffith, Mr. Bishop of Utah, Mr. Cole, Mr. Gosar, Mr. Olson, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of Energy, the Administrator of the Environmental Protection Agency, the
			 Secretary of the Interior, and the Chair of the Council on Environmental
			 Quality from considering the social cost of carbon, the social cost of
			 methane, or the social cost of nitrous oxide, in taking any action, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency and Honesty in Energy Regulations Act of 2017. 2.FindingsCongress finds that—
 (1)as a tool to justify Federal actions by the Secretary of Energy, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Chair of the Council on Environmental Quality to address greenhouse gas emissions, including the regulation or prohibition of the exploration, mining, production, and use of coal and other fossil fuels as energy sources, the social cost of carbon, the social cost of methane, and the social cost of nitrous oxide represent the hypothetical cost of 1 incremental ton of carbon dioxide, methane, or nitrous oxide emissions in a given year;
 (2)the document of the Office of Management and Budget entitled Circular A–4 and dated September 17, 2003— (A)guides Federal agencies on the development of regulatory impact analysis required under Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review) and other authorities; and
 (B)instructs Federal agencies to include discount rates of 3 and 7 percent and evaluate the costs and benefits of the regulatory action that accrue to citizens and residents of the United States;
 (3)first developed in 2009 by an interagency working group that included the Department of Energy, the Environmental Protection Agency, and the Council on Environmental Quality, the estimates for the social cost of carbon, as well as the subsequently developed estimates of the social cost of methane, and the social cost of nitrous oxide fail to comply with the 3- and 7-percent discount rates prescribed by the document of the Office of Management and Budget entitled Circular A–4 and dated September 17, 2003;
 (4)while the document of the Office of Management and Budget entitled Circular A–4 and dated September 17, 2003, specifies that, in carrying out an evaluation of the global effects of a rule, regulation, or action, the evaluation shall be reported separately from domestic costs and benefits of that rule, regulation, or action, the social cost of carbon instead calculates the global benefits in lieu of, not in addition to, the domestic costs of a rule, regulation, or action;
 (5)the use of the estimates for the social cost of carbon, the social cost of methane, and the social cost of nitrous oxide, in the rulemakings of the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the Council on Environmental Quality without public notice and an adequate opportunity for comment violates scientific peer review requirements;
 (6)the Environmental Protection Agency relied upon the social cost of methane, without appropriate peer review or opportunity for public notice and comment, in justifying the costs and benefits of the September 2015 proposed and the June 2016 finalized rules under the Clean Air Act for methane emissions from new, modified, and reconstructed sources in the oil and gas sector;
 (7)the Department of the Interior used the social cost of methane estimate to justify the costs and benefits of the final rule entitled Waste Prevention, Production Subject to Royalties, and Resource Conservation (81 Fed. Reg. 83008 (November 18, 2016));
 (8)the Council on Environmental Quality issued final guidance on August 1, 2016, that, with respect to a monetary cost-benefit analysis for an evaluation of a proposed Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), directed the head of each Federal agency to include the social cost of carbon in any consideration of the effect of greenhouse gas emissions;
 (9)the regulations of the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the Council on Environmental Quality are costing families of the United States billions of dollars each year and are justified, in large part, by the social cost of carbon, the social cost of methane, and the social cost of nitrous oxide;
 (10)continued use of the social cost of carbon, the social cost of methane, and the social cost of nitrous oxide by the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the Council on Environmental Quality ignores sound science for the purpose of eliminating the exploration, mining, production, and use of the abundant domestic sources of fossil fuel energy of the United States;
 (11)Executive Order 13777 (82 Fed. Reg. 12285 (March 1, 2017)) states that the policy of the United States is to alleviate any unnecessary regulatory burden on the people of the United States; and
 (12)Executive Order 13783 of March 28, 2017 (82 Fed. Reg. 16093 (March 31, 2017))— (A)disbands the interagency working group referred to in paragraph (3);
 (B)withdraws the social cost of carbon, the social cost of methane, and the social cost of nitrous oxide; and
 (C)directs Federal agencies, in monetizing the value of changes in greenhouse gas emissions as a result of a regulation, to follow the document of the Office of Management and Budget entitled Circular A–4 and dated September 17, 2003, by using the discount rates specified in that document and evaluating only the domestic effects of the regulation.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Social cost of carbonThe term social cost of carbon means— (A)the estimate of the social cost of carbon described in—
 (i)the document entitled Technical Support Document: Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in February 2010; or
					(ii)
 (I)the document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013 and revised in November 2013 and July 2015, and published and revised by the Interagency Working Group on the Social Cost of Greenhouse Gases, United States Government, in August 2016; or
 (II)any successor or substantially related document; and (B)any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.
 (3)Social cost of methaneThe term social cost of methane means— (A)the estimate of the social cost of methane described in—
 (i)the proposed rule entitled Oil and Natural Gas Sector: Emission Standards for New and Modified Sources (80 Fed. Reg. 56593 (September 18, 2015)); (ii)the final rule entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources (81 Fed. Reg. 35824 (June 3, 2016));
 (iii)the regulatory impact analysis entitled Regulatory Impact Analysis of the Final Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources, prepared by the Environmental Protection Agency, Office of Air and Radiation, in May 2016 and identified by docket ID number EPA–HQ–OAR–2010–0505–7630; or
					(iv)
 (I)the document entitled Addendum to Technical Support Document on Social Cost of Carbon for Regulatory Impact Analysis under Executive Order 12866: Application of the Methodology to Estimate the Social Cost of Methane and the Social Cost of Nitrous Oxide, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016; or
 (II)any successor or substantially related document; and (B)any other estimate of the monetized damages associated with an incremental increase in methane emissions in a given year.
 (4)Social cost of nitrous oxideThe term social cost of nitrous oxide means— (A)the estimate of the social cost of nitrous oxide described in—
 (i)the document entitled Addendum to Technical Support Document on Social Cost of Carbon for Regulatory Impact Analysis under Executive Order 12866: Application of the Methodology to Estimate the Social Cost of Methane and the Social Cost of Nitrous Oxide, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016; or
 (ii)any other successor or substantially related document; and (B)any other estimate of the monetized damages associated with an incremental increase in nitrous oxide emissions in a given year.
				4.Prohibition on considering the social cost of greenhouse gas, including the social cost of carbon,
			 the social cost of methane, and the social cost of nitrous oxide
 (a)In generalThe Secretary of Energy, under any authority, the Administrator, under the Clean Air Act (42 U.S.C. 7401 et seq.), the Secretary of the Interior, under any authority, and the Chair of the Council on Environmental Quality, under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), may not consider the social cost of carbon, social cost of methane, or social cost of nitrous oxide—
 (1)as part of any cost-benefit analysis required under— (A)any law;
 (B)Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); or (C)Executive Order 13563 (5 U.S.C. 601 note; relating to improving regulation and regulatory review);
 (2)in any rulemaking; (3)in the issuance of any guidance;
 (4)in taking any other agency action; or (5)as a justification for any rulemaking, guidance document, or agency action.
 (b)ExceptionThe Secretary of Energy, the Administrator, the Secretary of the Interior, and the Chair of the Council on Environmental Quality may consider the social cost of carbon, social cost of methane, or social cost of nitrous oxide in carrying out an activity described in subsection (a) only if, after the date of enactment of this Act—
 (1)a Federal law is enacted that explicitly authorizes the consideration; or (2)the Secretary of Energy, the Administrator, the Secretary of the Interior, or the Chair of the Council on Environmental Quality uses an estimate for the social cost of carbon, social cost of methane, or social cost of nitrous oxide that—
 (A)complies with the requirements of the document of the Office of Management and Budget entitled Circular A–4 and dated September 17, 2003; (B)uses the discount rates of 3 and 7 percent specified in that document;
 (C)considers only the domestic costs and benefits of the activity; and (D)uses only—
 (i)the most up to date and empirically estimated equilibrium climate sensitivity distributions; and (ii)realistic time horizons.
 5.Report of the AdministratorNot later than 120 days after the date of enactment of this Act, the Administrator, in coordination and consultation with the Secretary of Energy, the Secretary of the Interior, and the Chair of the Council on Environmental Quality, shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the number of proposed and final rulemakings, guidance documents, and agency actions that, since January 2009, have used the social cost of carbon, the social cost of methane, or the social cost of nitrous oxide, including the use of the social cost of carbon, the social cost of methane, or the social cost of nitrous oxide as part of any cost-benefit analysis required under Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review) or other relevant authority.
		